t c memo united_states tax_court david r and darlene funk petitioners v commissioner of internal revenue respondent docket no filed date david r and darlene funk pro sese jeremy mcpherson for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge daniel j dinan pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 unless otherwise indicated section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules of - - practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dinan special_trial_judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim and to impose a penalty under sec_6673 filed date a hearing was held on the motion as explained below we shall grant respondent’s motion respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the year and a penalty of dollar_figure pursuant to sec_6662 h background the deficiency in issue is based on respondent’s determinations as follows a petitioners received and failed to include in income on their return dollar_figure of capital_gains b petitioners are not entitled to a dollar_figure capital_loss deduction for c dollar_figure of dividend income which had been reported in income by a_trust created by petitioners was taxable to petitioners in d petitioners are not entitled to dollar_figure of exemption deductions for because of increases to petitioners’ income a computational adjustment e dollar_figure of interest_income which had been reported in income by a_trust created by petitioners was taxable_income to petitioners in f petitioners were not entitled to a dollar_figure net_operating_loss_carryback to g petitioner david r funk received and failed to include dollar_figure in gross_income on petitioners’ return which had been reported on trust income_tax returns of which he was grantor relating to rental and royalty income h petitioner darlene funk received and failed to include dollar_figure in gross_income on petitioners’ return which had been reported on trust income_tax returns of which she was grantor relating to rental and royalty income i petitioners are liable for additional self-employment_tax for of dollar_figure and the trusts created by petitioners are shams or in the alternative are grantor trusts or in the alternative that the income reported by the trusts is taxable to petitioners under the assignment_of_income_doctrine respondent also determined that for the year petitioners are liable for an accuracy-related_penalty under the provisions of sec_6662 computed on the full deficiency determined in the notice_of_deficiency when the petition was filed in this case on date petitioners resided in rocklin california in his motion to dismiss respondent avers inter alia tax_court rule b provides that the petition in a deficiency action shall also contain clear and concise lettered statements of the facts on which petitioner bases the assignments of error except with respect to those assignments of error as to which the burden_of_proof is on the commissioner - - the petitioners alleged in their petition no facts in support of any of their allegations of error instead the petitioners have alleged only facts which are irrelevant to their allegations of error or are not allegations of fact but are instead allegations of law and legal conclusions in the petition the petitioners did not address or allege as erroneous any of the specific determinations of the respondent in the notice_of_deficiency in the petition the petitioners did not allege facts regarding any of the specific determinations of the respondent in the notice_of_deficiency paragraph of the petition in this case challenges the notice_of_deficiency in this case as follows respondents notice_of_deficiency claims a deficiency petitioner denies having a deficiency respondents notice_of_deficiency claims unreported and under reported income petitioner denies having unreported or under reported income respondents irs form 4549a-cg income_tax examination changes claims a tax_liability petitioner denies having a tax_liability respondent has failed to provide petitioners with certified assessment information as per internal revenue regulation respondent claims a deficiency but has failed to provide petitioners with the usc title_26 taxing statue that applies respondent claims a deficiency but has failed to provide petitioners with any certified facts or evidence respondents notice_of_deficiency is null and void as it is based on hearsay facts and evidence petitioner has been denied a meaningful administrative hearing where certified facts or evidence from respondent was provided petitioners declaration signed under penalty of perjury is attached and made part of this matter attached to the petition is a declaration of david r funk attached hereto as appendix a substantially identical declaration of darlene funk was also attached to the petition when respondent filed his motion to dismiss on date the court in an order dated date ordered that the petitioners shall on or before date file with the court an amended petition in which they set forth with specificity each error they allege was made by the respondent in the determination of the deficiency and separate statements of every fact upon which petitioners base the assignment of each error on date petitioners filed an amended petition in which petitioners alleged inter alia the determination of the tax set forth in the said notice_of_deficiency or liability and the deficiency itself is based upon the following errors a respondent errored in that respondent as per the usc title_26 sec_1313 does not have authority to make a determination b respondent errored in that the deficiency claimed by respondent is not in compliance with usc title_26 sec_6211 and usc title_26 sec_6212 in that respondent failed to identify the statute under usc title_26 subtitle a or b that was relied on to claim a deficiency c respondent errored as to a claim that petitioner has a deficiency tax_liability as respondent has failed to providence sic facts or evidence as per usc title_26 regulation of a statutory procedurally correct assessment to support respondents claim d respondent errored in that respondent has failed to provide a competent witness to support any claimed unreported or under reported income e respondent errored as the statute of limitation has expired for the year and has furnished no evidence that it has been extended ' f respondent errored in that all respondents facts and evidence submitted to the court are unsupported based on hearsay and not in compliance with federal rules of evidence g in support of petitioners facts and evidence petitioners declaration signed under penalty of perjury is attached and made part of this matter the basis of the petitioners case and the facts and law upon which petitioner relies are as follows a sec_1313 determination---for purposes of this part the term determination means--- a a decision by the tax_court or a judgment decree or other order by any court of competent jurisdiction which has become final petitioner states that sec_1313 clearly states as it applies to the current matter that only tax_court has the authority to make a determination neither the respondent and or the district_director who rubber stamped her signature to the notice_of_deficiency as per sec_1313 have the authority to make a determination bo sec_6211 in general states--for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter and the term deficiency means the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of-- ' petitioners signed their income_tax return on date and filed it with the irs at ogden utah on date the statutory_notice_of_deficiency for was mailed to petitioners on date sec_6503 issuance of statutory notice therefore suspended the running of the 3-year period of limitations provided for in sec_6501 - jj - sec_6212 in general states--if the secretary determines that there is a deficiency in respect of any_tax imposed by subtitles a or b or chapter or he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail the petitioner interprets both of these sections to mean the respondent will identify the irc section that was relied on to determine the deficiency for a tax to be imposed under subtitle a or b the respondent must identify the section relied on neither the respondent and or the district_director who rubber stamped her signature to the notice_of_deficiency have identified the irc section under usc title_26 subtitle a or b that was relied on to claim a tax due liability if respondent can not identify any section under subtitle a or b then respondents determination and deficiency is based on fraud discussion rule b provides that a petition filed in this court shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability the assignments of error shall include issues in respect of which the burden_of_proof is on the commissioner any issue not raised in the assignments of error shall be deemed to be conceded each assignment of error shall be separately lettered the petition and amended petition filed in this case do not conform with the provisions of rule b and there is no assignment of error or allegation of fact to establish any jjusticiable claim the petition and amended petition contains little more than unintelligible gobbledygook we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir because the petition and amended petition fail to state a claim upon which relief can be granted we shall grant respondent’s motion to dismiss sec_6673 in his motion to dismiss respondent further moved the court to impose a penalty in an appropriate amount pursuant to sec_6673 based upon the fact that petitioners have instituted these proceedings primarily for the purpose of delay and or their position in the present case is frivolous or groundless sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or the taxpayer’s position in such proceeding is frivolous or groundless petitioners are not strangers to this court in funk v commissioner tcmemo_2000_169 this court dismissed under similar circumstances the petitioners’ petition for failure to state a claim upon which relief can be granted and required them to pay a penalty of dollar_figure pursuant to sec_6673 --- - when the instant case was called from the calendar of the trial session of the court in san francisco california on date petitioners appeared for hearing on respondent’s motion to dismiss filed in this case at the hearing the court inquired as to whether petitioners had received a copy of the above-mentioned memorandum opinion filed by the court on date before they filed the petition in this case and petitioner david r funk responded that they had received a copy of the memorandum opinion before filing their petition in the instant case nevertheless petitioners informed the court that they wished to continue with the proceedings in this case we find that this case is frivolous and was brought by petitioners primarily for delay in view of the foregoing we shall exercise our discretion under sec_6673 and require petitioners to pay a penalty of dollar_figure to the united_states to reflect the foregoing an order and decision will be entered for respondent -- - appendix a declaration of david r funk i david r funk declare to the best of my knowledge that the following facts are true and correct declaration of material facts this declaration of material facts pertaining to david r funk establishes my relationship to internal_revenue_code taxing authority this declaration of material facts is intended to comply with the substantial_authority standard sec_1_6662-4 and the good_faith and reasonable_cause standard sec_1_6664-4 this declaration is also intended to comply with requirements of rule of the federal rules of evidence i have personal knowledge of facts set forth herein rule e f_r civ p rule f_r evid declarations of material fact are as follows my name is david r funk i am a living moral being endowed with unalienable rights to life liberty and property and all rights and benefits secured_by the constitution of the united_states of america and the constitution of the state of california 1iama native and citizen of the state of california which is a state of the union my abode and dwelling is geographically located in the state of california one of the states of the union a i do not have a foreign tax_home as defined in the internal_revenue_code to the best of my knowledge i have never received notice from a district_director of an internal_revenue_service district nor the assistant_commissioner of internal revenue international that i have ever been required to keep books_and_records and file returns letter do notice see also sec_6001 sec_1_6001-1 sec_31_6001-6 and treasury delegation_order no to the best of my knowledge i have never received lawful and procedurally proper assessments of federal taxes penalties or interest for calendar_year ending date sec_6203 sec_301_6203-1 and internal_revenue_manual sec_3 and to the best of my knowledge for calendar_year ending date i have no outstanding federal tax_liability that is evidenced by a lawful and procedurally proper assessment sec_6303 and sec_301_6303-1 to the best of my knowledge i have never received certified notice_and_demand for payment of federal taxes subsequent to lawful and procedurally proper assessment being made for calendar_year ending date sec_6303 and sec_301_6303-1 to the best of my knowledge for calendar_year ending date all of my earnings and or income has been from sources in california and or other states of the union to the best of my knowledge for calendar_year ending date all of my earnings and or income has been reported to the best of my knowledge for calendar_year ending date i have no unreported earnings and or income of any type to the best of my knowledge for calendar_year ending date i have never been notified by any government agent or agency that i have unreported earnings and or income of any type to the best of my knowledge for calendar_year ending date all of my wages salaries commissions remuneration and other forms of compensation have been as an employee of private enterprise located in california and or other states of the unions or from my own private enterprise in california and or other states of the union to the best of my knowledge i have never stipulated or agreed to allow any part of my administrative record be entered as evidence in any administrative or tax_court proceeding to the best of my knowledge i have never stipulated or agreed to allow any affidavit declaration statement work papers or other documents be entered as evidence in any administrative or court_proceeding to the best of my knowledge for calendar_year ending date i have never been provided certified or attested evidence by any government agent or agency that i have unreported earnings and or income a tax_liability or a lawful assessment since i am relying solely on the u s c title_26 code regulations and the internal_revenue_manual to the best of my knowledge i am not in violation of any law or statute that i know of i so declare under penalty of perjury david r funk date
